Status of Claims
This is a notice of allowance in reply to the response filed on February 19, 2021.
Claims 21-23, 25-26, 29, 32-33, 35-36 and 39 have been amended.
Claims 21-40 are allowed.
This action includes an Examiners Amendment and Reason for Allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on January 4, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Response to Amendments
The nonstatutory double patenting rejection is withdrawn in light of the approved terminal disclaimers filed on 2/23/2021. 
The rejection of claims 21-40 under 35 USC § 112(b) second paragraph is withdrawn in light of Applicant’s amendments.
The rejection of claims 21-40 under 35 USC § 101 is withdrawn in light of Applicant’s amendments.
The rejection of claims 21-40 under 35 USC § 103(a) is withdrawn in light of Applicant’s arguments and amendments.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chethan Srinivasa on February 23, 2021 and via email.
The application has been amended as follows: 
Claim 21:
A system of store device setup in physical locations, comprising:
	a client device comprising a store data application, device identification module, and a store visit data module executed by one or more processors, the store data application to:
	receive, without communication sent from the client device to one or more restaurant devices, a plurality of signals pushed to the client device from the one or more restaurant devices located in one or more physical restaurants, the one or more restaurant devices comprising at least one digital assistant configured to receive speech input, the plurality of signals each including a restaurant identifier identifying the one or more physical restaurants;
	generate restaurant visit data in response to receiving the plurality of signals, the restaurant visit data comprising the restaurant identifier of each of the plurality of signals, time data representing times associated with visits to the one or more physical restaurants and device activity, wherein the restaurant visit data indicates a presence of the client device in the one or more physical restaurants;
	aggregate the restaurant visit data for the plurality of signals pushed to the client device;
	determine that the aggregated restaurant visit data includes at least a threshold number of restaurant identifiers; and
	in response to the determination that the aggregated restaurant visit data includes at least the threshold number of restaurant identifiers pushed to the client device by the one or more restaurant devices, transmit, without communication sent from the client device to the one or more restaurant devices, the aggregated restaurant visit data to a server to cause the server to: 
	combine the aggregated restaurant visit data with aggregated restaurant visit data from a plurality of other client devices; 
	select a content item based on the aggregated restaurant visit data; and
	provide the content item to the client device.
Claim 22:
The system of claim 21, comprising the client device to:
restaurants; and
	generate the restaurant visit data indicating the device activity associated with the one or more physical restaurants.
Claim 23:
The system of claim 21, comprising the client device to:
	determine user activity associated with the client device located at the one or more physical restaurants; and
	generate the restaurant visit data indicating the user activity.
Claim 25:
The system of claim 21, comprising:
	a of the one or more restaurant devices to receive input comprising acoustic input.
Claim 26:	
The system of claim 21, comprising: 
	a of the one or more restaurant devices to receive input comprising speech input.
	Claim 29:
The system of claim 21, comprising the client device to:
	remove at least a portion of the time data from the aggregated restaurant visit data corresponding to specific times associated with visits to the one or more physical restaurants; and
	replace the at least the portion of the time data removed from the aggregated restaurant visit data with at least one of a date, a day of a week, or the week associated with the visits.
Claim 32:
A method of store device setup in physical locations, comprising:
	receiving, by a store data application of a client device comprising one or more processors, without communication sent from the client device to one or more restaurant devices, 
	generating, by the store data application, restaurant visit data in response to receiving the plurality of signals, the restaurant visit data comprising the restaurant identifier of each of the plurality of signals, time data representing times associated with visits to the one or more physical restaurants 
	aggregating, by the store data application, the restaurant visit data for the plurality of signals pushed to the client device;
	determining, by the store data application, that the aggregated restaurant visit data includes at least a threshold number of restaurant identifiers; and
	in response to determining the aggregated restaurant visit data includes at least the threshold number of restaurant identifiers pushed to the client device by the one or more restaurant devices, transmitting, by the store data application without communication sent from the client device to the one or more restaurant devices, the aggregated restaurant visit data to a server to cause the server to: 
	combine the aggregated restaurant visit data with aggregated restaurant visit data from a plurality of other client devices; 
	select a content item based on the aggregated restaurant visit data; and
	provide the content item to the client device.
Claim 33:
The method of claim 32, comprising:
	determining user activity associated with the client device located at the one or more physical restaurants; and
	generate the restaurant visit data indicating the user activity.
Claim 35:

	receiving, by a of the one or more restaurant devices, input comprising acoustic input.
Claim 36:	
The method of claim 32, comprising: 
	receiving, by a of the one or more restaurant devices, input comprising speech input.
Claim 39:
The method of claim 32, comprising:
	removing at least a portion of the time data from the aggregated restaurant visit data corresponding to specific times associated with visits to the one or more physical restaurants; and
	replacing the at least the portion of the time data removed from the aggregated restaurant visit data with at least one of a date, a day of a week, or the week associated with the visits.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Saksena et al., (US 2014/0136312 A1) and Yuan et al. (US 2013/0185429 A1), as set forth in the art rejection of the Office action dated December 22, 2020.  These references do not fully teach or suggest all of the claimed details regarding claims 21 and 32: a client device comprising a store data application, device identification module, and a store visit data module executed by one or more processors, the store data application to: receive, without communication sent from the client device to one or more restaurant devices, a plurality of signals pushed to the client device from the one or more restaurant devices located in one or more physical restaurants, the one or more restaurant devices comprising at least one digital assistant configured to receive speech input, the plurality of signals each including a restaurant identifier identifying the one or more physical restaurants; generate restaurant visit data in response to receiving the plurality of signals, the restaurant visit data comprising the restaurant identifier of each 
With the current 2019 PEG the amended claims have been deemed statutory since they fall into at least one statutory class of subject matter and there is not abstract ideas. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday-Tuesday 8:00 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW GART can be reached on 571.272.3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623